IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                            Assigned on Briefs July 23, 2013

             STATE OF TENNESSEE V. CHARLES KING MORRIS
                      a/k/a CARL ADAM JACKSON

                Appeal from the Criminal Court for Hamilton County
                        No. 282591 Rebecca J. Stern, Judge


                 No. E2013-00230-CCA-R3-CD - Filed August 12, 2013


Charles King Morris (“the Defendant”) pleaded guilty to one count of theft over $1000 and,
pursuant to his plea, was sentenced as a Range I, standard offender to a three-year sentence
suspended to supervised probation. After the Defendant was arrested again for theft of
property, his probation officer filed a probation violation report. The trial court subsequently
held an evidentiary hearing, revoked the Defendant’s probation, and ordered the Defendant
to serve the remainder of his original sentence in confinement. The Defendant appeals the
trial court’s ruling. After a thorough review of the record and the applicable law, we affirm
the judgment of the trial court.

                    Tenn. R. App. P. 3 Appeal as of Right; Judgment
                             of the Criminal Court Affirmed

J EFFREY S. B IVINS, J., delivered the opinion of the Court, in which JOHN E VERETT W ILLIAMS
and N ORMA M CG EE O GLE, JJ., joined.

Ardena J. Garth, District Public Defender; Blake Murchison and Richard K. Mabee,
Assistant Public Defenders, for the appellant, Charles King Morris.

Robert E. Cooper, Jr., Attorney General & Reporter; Kyle Hixon, Assistant Attorney
General; William H. Cox, District Attorney General; and William Hall, Assistant District
Attorney, for the appellee, State of Tennessee.




                                          OPINION
                            Factual and Procedural Background

        The Defendant was indicted on January 18, 2012, for one count of theft of property
over $1000 and one count of possession of burglary tools. On April 17, 2012, he pleaded
guilty to one count of theft of property over $1000, and the count of possession of burglary
tools was dismissed. The trial court sentenced the Defendant to a three-year sentence,
suspended, and placed the Defendant on supervised probation. The Defendant subsequently
was arrested again on July 17, 2012, for theft of property, and his probation officer filed a
probation violation report on July 26, 2012, citing the Defendant’s failure to obey the law,
failure to report an arrest, and failure to pay probation fees. The following proof was heard
at the Defendant’s probation revocation hearing on December 10, 2012:

       Officer Jason Williams, the Defendant’s probation officer, testified that he began
supervising the Defendant around May of 2012. Officer Williams filed a violation of
probation report because the Defendant had received a new criminal charge, because the
Defendant did not report his new charge, and because the Defendant’s probation fees were
in arrears.

       On cross-examination, Officer Williams stated the Defendant had failed to pay $45
of his probation fees and reiterated that the Defendant did not report his new charge. The
Defendant was otherwise reporting to the probation office as required. Officer Williams
administered a drug test to the Defendant on June 5, 2012, and the test results were negative.
The Defendant had applied for social security disability benefits, but was not employed.
Officer Williams stated that, had there not been new charges against the Defendant, he would
not have filed a violation report against the Defendant.

        Joseph McKinley Palmer testified as a witness for the State. Palmer was the owner
of McKinley Excavating in Hamilton County. Palmer was sleeping on his property the night
of July 16, 2012, when he woke up to a “clinking around.” In response, he went outside with
a shotgun and witnessed “three guys throwing some aluminum forms1 over our wall.”
Palmer proceeded to a nearby alley on the property to confront the men, and when one of the
intruders “turned toward him,” Palmer fired a “warning fire.” All three of the men ran away,
and Palmer followed the Defendant to a nearby road. The Defendant stopped running after
reaching the median of the road, and Palmer stayed with the Defendant until the police
arrived. Palmer had no doubt the Defendant was one of the men on his property.

      On cross-examination, Palmer described his property as roughly 250 by 200 feet and
surrounded by a ten-foot fence. One section of the fence had been damaged by a tornado,


       1
          Palmer testified that these aluminum forms were made for use with concrete and were used for
construction in buildings and walls. He described them as expensive and having a high resale value.

                                                 -2-
which created “partial access” to the property, meaning an individual could enter the property
by climbing over rubble and the damaged portion of the fence. The fence had a gate, which
was closed and locked at the time of the incident. Palmer did not have a security guard on
duty at the property, and the security cameras installed on the property did not face where
the incident took place. The only other person who may have been on the property the night
of the incident was Palmer’s girlfriend, but he could not remember if she was staying with
him that night.

       Palmer clarified that, when he exited his house, he yelled at the intruders before he
fired his weapon. After the intruders ran, Palmer entered an alley on the outside of the
property, where he witnessed the Defendant loading aluminum forms into a shopping cart.
He admitted that the Defendant was never actually inside the fenced area of the property.
The lighting in the alley was “decent” because it had “downtown lighting,” but Palmer
admitted that it was harder to see at midnight, when the incident took place, as opposed to
mid-day. Palmer pursued the Defendant from the property until the Defendant stopped
running. Palmer did not lose sight of the Defendant at any point during his pursuit.

       The Defendant testified on his own behalf. The Defendant stated he walked on a
sidewalk near Palmer’s property on his way to a store, but he never entered the alley that
Palmer described. The Defendant saw two individuals run out of the alley, followed by
Palmer, who was “shooting his gun.” In response, the Defendant ran from the sidewalk to
the median of a road. The Defendant stated he ran when Palmer fired his shotgun because
he feared for his life. When approached by Palmer, the Defendant identified to him the
individuals who ran from the alley, and he told Palmer he ought to chase them. The
Defendant claimed he was neither tired nor winded when he was approached by Palmer
because he only had run from the sidewalk to the median. The Defendant described the
alley as dark. The Defendant admitted he was one month behind on his probation fees.

       On cross-examination, when asked about his previous conviction, the Defendant
stated he pled guilty to his April 2012 theft charge because, through no fault of his own, he
was in possession of stolen property. The Defendant explained he had been dropped off at
a recycling yard that he had been “clean[ing] off,” and the property’s owner had left some
aluminum forms outside. The forms apparently were stolen. Shortly after the Defendant was
dropped off, the police arrived, resulting in the Defendant being in possession of the stolen
forms. The Defendant also had a robbery charge from 2005, involving a dropped wallet at
a party.

       The trial court found that the Defendant violated his probation by “picking up new
charges, stealing from the concrete company, failing to report the charges to [the] probation
office,” and that he was “in arrears $45.” The trial court then revoked the Defendant’s
probation and ordered his sentence into execution.

                                             -3-
                                           Analysis

        The Defendant’s single issue on appeal is whether the trial court erred when it revoked
his probation. The Defendant argues that the trial court abused its discretion because the trial
court heard the revocation proceeding prior to the disposition of the Defendant’s new charge
and because the trial judge did not consider alternatives to reinstating the Defendant’s
sentence. Alternatively, the Defendant argues that the trial judge did not make sufficient
findings to permit appellate review. The State argues that the trial court was within its
discretion when it revoked the Defendant’s probation and that the trial court’s findings were
sufficient. We agree with the State.

       In a probation revocation proceeding, the State has the burden of proving a probation
violation by a preponderance of the evidence. See Tenn. Code Ann. § 40-35-311(e)(1)
(2010). If the trial court finds that the Defendant has violated the terms of his or her
probation, then it “shall have the right by order duly entered upon the minutes of the court
to revoke the probation and suspension of sentence.” Id. The decision to revoke lies within
the sound discretion of the trial court. State v. Walker, 307 S.W.3d 260, 263 (Tenn. Crim.
App. 2009); State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App. 1991). The trial court
determines the credibility of witnesses in a probation revocation hearing. State v. Beard, 189
S.W.3d 730, 735 (Tenn. Crim. App. 2005). The trial judge’s findings in a probation
revocation proceeding carry the weight of a jury verdict. Id.

       On appeal, we review a trial court’s decision to revoke probation for an abuse of
discretion. State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001); State v. Farrar, 355 S.W.3d
582, 585 (Tenn. Crim. App. 2011). A trial court “abuses its discretion when it applies
incorrect legal standards, reaches an illogical conclusion, bases its ruling on a clearly
erroneous assessment of the proof, or applies reasoning that causes an injustice to the
complaining party.” Farrar, 355 S.W.3d at 586 (quoting State v. Phelps, 329 S.W.3d 436,
443 (Tenn. 2010)). “In order for this court to find an abuse of discretion, ‘there must be no
substantial evidence to support the conclusion of the trial court that a violation of conditions
of probation has occurred.’” State v. Christopher Burress, No. E2012-00861-CCA-R3-CD,
2013 WL 1097809 (Tenn. Crim. App. Mar. 18, 2013) (quoting Shaffer, 45 S.W.3d at 554).

       The Defendant first argues that the trial court should have waited until the
Defendant’s new charge was resolved before holding the revocation hearing. There is no
such requirement under Tennessee law. Indeed, the State’s burden of proof in a probation
revocation proceeding is preponderance of the evidence. Therefore, the disposition of a new
charge does not determine the outcome of a revocation hearing: “a trial judge at a probation
revocation hearing is not bound by an acquittal of a criminal offense which occurs . . . after
a suspended sentence is granted when it appears that a defendant is guilty of conduct

                                              -4-
inconsistent with good citizenship.” State v. Delp, 614 S.W.2d 395, 396-97 (Tenn. Crim.
App. 1980) (citing Ray v. State, 576 S.W.2d 598, 600 (Tenn. Crim. App. 1978)).
Accordingly, even if the Defendant had been acquitted of the new charge before the
probation revocation hearing, the trial court retained the authority to revoke the Defendant’s
probation. Moreover, the trial court clearly accredited Palmer’s testimony that the Defendant
had engaged in theft or an attempted theft while on probation. Accordingly, the Defendant
is entitled to no relief on this basis.

        The Defendant also argues that the trial court abused its discretion because the trial
court did not consider alternatives to reinstating his sentence prior to revoking his probation.
The Defendant has not cited any precedent that requires a trial judge to consider all
alternatives to reinstating a sentence before revoking a defendant’s probation. We also fail
to see how mere consideration of the alternatives would affect the outcome of the defendant’s
hearing. Furthermore, the evidence in the record supports the trial court’s decision. In this
case, the record demonstrates that the Defendant was arrested and charged, that he failed to
report his new charge to his probation officer, and that he was late paying his probation fees.
The record contains sufficient evidence to warrant a finding that the Defendant violated his
probation, and, thus, the trial court was within its discretion to revoke the Defendant’s
probation.

       Finally, the Defendant contends that the trial court made insufficient findings for
appellate review and asks this Court to remand for further proceedings. Although the trial
court’s findings were brief, they implicitly accredited the testimony of Officer Williams and
Mr. Palmer. As discussed above, the evidence in the record supports the trial court’s
decision. The Defendant is entitled to no relief on this basis.

                                         Conclusion

       For the reasons set forth above, we affirm the judgment of the trial court.




                                            ______________________________________
                                            JEFFREY S. BIVINS, JUDGE




                                              -5-